Citation Nr: 1426117	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-29 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability manifested by shortness of breath to include tuberculosis (TB) and an asbestos related disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This appeal comes to the Board of Veterans' Appeals from a June 2007 rating decision of the Winston-Salem Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case was certified to the Board by the Roanoke, Virginia RO. 

In June 2012, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a November 2012 decision, the Court granted a joint motion for remand for development consistent with the motion.  This case was remanded in June 2013 and February 2014 for further development.  

In May 2014, the Veteran raised the issues of entitlement to service connection for peripheral neuropathy and colorectal cancer to include secondary to Agent Orange exposure; entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of colorectal cancer surgery secondary to VA medical care; entitlement to a total disability evaluation based on individual unemployability due to service connected disorders; and entitlement to a permanent and total disability evaluation for nonservice connected pension purposes.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic respiratory disability manifested by shortness of breath to include tuberculosis (TB) and an asbestos related disease is not shown by the record to be related to the appellant's active duty service.  



CONCLUSION OF LAW

A respiratory disability to include pulmonary tuberculosis or asbestos related disease was not incurred or aggravated by active service, and tuberculosis may not be presumed to have been so incurred.  38 USCA §§ 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp 2013) 38 C F R §§ 3 159, 3 303, 3 307, 3 309(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2006, VA advised the Veteran of the information and evidence needed to substantiate a claim, and provided notice of what part of that evidence that was to be provided by the claimant and what part VA would attempt to obtain.  The Veteran was also provided notice how disability ratings and effective dates are assigned in the event service connection is granted.  The appeal was most recently readjudicated in the April 2014 Supplemental Statement of the Case. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examination reports.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.



Analysis
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Active tuberculosis, if manifest to a degree of 10 percent within three years after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C F R §§ 3 307, 3 309.

The Veteran contends that he developed tuberculosis during service after a fellow sailor developed tuberculosis and was sent home.  The appellant asserts that this sailor was the leader of the metal shop, and that he and this sailor worked and lived in the same compartment.  

The Veteran's service personnel records show that he served as a ship fitter metal smith, to include while on the USS Saint Paul, a heavy cruiser.  Although his personnel records do not specifically document exposure to asbestos, given the time frame in which the Veteran served and his duties as a ship fitter metal smith, the Board presumes that he had some asbestos exposure in service.  

Service treatment records show that during the entrance examination the Veteran reported a history of whooping cough.  The appellant's respiratory system was, however, sound at enlistment.

Service medical records also show a notation that the Veteran was in contact with an individual who had been diagnosed as having active, moderately advanced pulmonary tuberculosis.  He underwent a skin test on October 13, 1965, which was reported as reactive with a negative mm induration.  Follow-up studies were recommended consisting of either a skin test or chest X ray, to be repeated in 6 weeks, 3 months, 6 months and one year.  An October 15, 1965 chest X-ray was negative.  Six weeks later a skin test was repeated and reported as reactive with a 15 mm induration.  Chest X rays in May 1966, October 1966 and June 1967 were all negative.  

At his July 1967 separation examination, the Veteran's lungs and chest were found to be normal.  A respiratory disorder was not diagnosed.  A reserve examination in August 1968 revealed normal findings for the lungs and chest.  The appellant denied ever having tuberculosis, asthma, shortness of breath, chronic cough, pain or pressure in the chest, or any other respiratory pathology at that time.  

Significantly, post-service the record does not contain any documentation of an underlying respiratory disability to include active tuberculosis or asbestosis.  As noted above, at a July 1967 separation examination, as well as at an August 1968 Navy Reserve examination, the lungs and chest were normal.  In his August 1968 report of medical history the Veteran specifically reported that he did not have any of tuberculosis, asthma, shortness of breath, chronic cough, pain or pressure in the chest, or any other respiratory pathology.  The record includes the Veteran's complaints of shortness of breath, beginning with his September 2006 claim for service connection.  It does not, however, include any diagnosis of an underlying respiratory disability manifested by shortness of breath.  

The objective evidence simply does not show that the Veteran has a current underlying respiratory disability.  His chest X rays have been normal and the VA examiners have collectively found that he does not have a respiratory condition.  The December 2013 VA examiner opined that the Veteran does not have active pulmonary tuberculosis or significant pleural or parenchymal lung disease.

A March 2014 VA examiner also found that the chest x-ray examination did not reveal any evidence of a disease based on asbestos exposure.  He found that the Veteran had normal lungs with no pertinent pathology.  While asbestos exposure during service is presumed, without a disease or injury to account for the appellant's complaints service connection cannot be granted.  

In specific regard to tuberculosis, the Veteran did have positive tuberculosis skin test (i.e. purified protein derivative (PPD)) in service and has reported that whenever he receives this test the results are always positive.  A positive PPD test, however, is not the same as a medical diagnosis of active tuberculosis nor is it by itself considered a disability that can be service connected.  Rather, a PPD test result is a laboratory finding used in exploring a possible diagnosis of tuberculosis.  Significantly, a PPD examination is used to test for exposure to mycobacterium Tuberculosis.  See Dorland's Illustrated Medical Dictionary 1498 1962 (30th ed 2003).  It does not represent a clinical finding that the Veteran has tuberculosis.  The March 2014 VA examiner reiterated the same when he noted that positive PPD status only means that the Veteran has past exposure to a case of active tuberculosis.  

Consequently, as the Veteran's chest X rays during service were all negative and as no other objective evidence demonstrates active tuberculosis during service or within three years after discharge from active duty, presumptive service connection for tuberculosis may not be granted.  Also, as the evidence of record does not contain any objective evidence of active tuberculosis direct service connection for this disability may not be granted.  Brammer v Derwinski, 3 Vet App 223, 225 (1992).  Finally, the record does not contain any objective evidence of any current asbestos related disease or other underlying respiratory disability to include any respiratory disorder that is related to service.  

The Veteran is competent to report respiratory symptoms to include shortness of breath.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered his pleadings and reports.  The most probative evidence, i.e., the evidence offered by medical professionals, however, preponderates against finding that the appellant has a respiratory disability that is related to service to account for his complaints.  

Finally, the evidence shows that the Veteran has presented inconsistent statements regarding his symptoms.  To that end, in August 1968 he denied shortness of breath and other related symptomatology.  During his September 2006 claim for compensation, however, he reported shortness of breath since July 1966.  His inconsistent statements go against his credibility and make him an unreliable historian.  Accordingly service connection is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability manifested by shortness of breath to include tuberculosis (TB) and an asbestos related disease is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


